Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Applicant arguments filed (11/09/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 12, 24 & 31, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 12, 24 & 31 that includes: 
Claim 12:
…
“
An apparatus comprising: a camera configured to record a surface of a printed image, the printed image being movable relative to the apparatus; a first illumination unit of a first type configured to illuminate a first partial region of a region of the printed image capturable by the camera; a second illumination unit of a second type configured to illuminate a second partial region of the region capturable by the camera, wherein the first and second partial regions are arranged laterally next to each other; and an evaluation unit configured to process image information captured by the camera, wherein the first illumination unit differs from the second illumination unit, wherein the first illumination unit forms a diffuse illumination source and has an internally illuminated tunnel, and wherein the apparatus is configured to inspect printed images.
”
Claim 24:
…
“
An apparatus comprising: a camera configured to record a surface of a printed image, the printed image being movable relative to the apparatus; a first illumination unit of a first type configured to illuminate a first partial region of a region of the printed image capturable by the camera; a second illumination unit of a second type configured to illuminate a second partial region of the region capturable by the camera, wherein the camera is configured to perform a surface inspection of the first and second partial regions at the same time; and an evaluation unit configured to process image information captured by the camera, wherein the first illumination unit differs from the second illumination unit, wherein the first illumination unit forms a diffuse illumination source and has an internally illuminated tunnel, and wherein the apparatus is configured to inspect printed images.
”
Claim 31:
…
“
An apparatus comprising: a camera configured to record a surface of a printed image, the printed image being movable relative to the apparatus; a first illumination unit of a first type configured to illuminate a first partial region of a region of the printed image capturable by the camera; a second illumination unit of a second type configured to illuminate a second partial region of the region capturable by the camera, wherein the first and second illumination units are located on the same side of the printed image as the camera; and an evaluation unit configured to process image information captured by the camera, wherein the first illumination unit differs from the second illumination unit, wherein the first illumination unit forms a diffuse illumination source and has an internally illuminated tunnel, and wherein the apparatus is configured to inspect printed images.
”

Regarding dependent claims 12-23 & 25-30 these claims are allowed because of their dependence on independent claims 12, 24 & 31 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661